DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-17 and 22-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cummings (US 2004/0015102) in view of Weiss (US 6574425).
Cummings teaches a device including a display and a memory device (100); display (250) an analyte concentration reading on the display; in responses to a selection of an icon representing a pre-event marker being received by the device to mark that the analyte concentration displayed on the display is a pre-event analyte concentration, displaying an icon representing a post-event test-time alarm on the display (Refer paragraph [0119]).  Cummings teaches storing the post-event analyte concentration reading m the memory device. (Refer to paragraph [0171]) Cummings the analyte is glucose and the event is a meal.
Cummings fails to teach in response to a determination that the post-event test-time alarm is activated, automatically triggering the post-event test-time alarm at a predetermined time to remind the user to obtain a post-event analyte concentration reading.  Cummings fails to teach the predetermined time is about | 1/2 to about 2 1/2 hours from the displaying of the analyte concentration reading on the display.

Weiss teaches displaying an icon representing a post-meal test-time alarm on the display; in response to a selection of the icon representing a post-meal test-time alarm, activating the post meal test time alarm; and automatically activating the post-
It would have been obvious to one having ordinary skill in the art to provide the method of Cummings with displaying an icon representing a post-meal test-time alarm on the display; in response to a selection of the icon representing a post-meal test-time alarm, activating the post meal test time alarm; and automatically activating the post-meal test-time alarm after a predetermined amount of time to remind the user to obtain a post-meal analyte concentration reading, the predetermined amount of time being predetermined by the meter for improved testing and unnecessary blood collection from the user.
It would have been obvious to one having ordinary skill in the art to provide the method of Cummings such that the predetermined amount of time is about 1 1/2 to about 2 1/2 hours from the selection of the icon representing a pre-meal marker and 
Regarding claim 17, Cummings fails to teach the triggering of the post-event test-time alarm occurs about two hours after a meal.
It would have been obvious to one having ordinary skill in the art to provide the method of Cummings such that the predetermined amount of time is about 1 1/2 to about 2 1/2 hours from the selection of the icon representing a pre-meal marker and the activating of the post-meal test-time alarm occurs about two hours after a meal in order to notify the user when to take a reading.
Claims 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cummings in view of Weiss as applied to claim 12-17 above, and further in view of Brown (US 6167362).
Refer above for the teachings of Cummings and Weiss.
Cummings and Weiss fail to teach the icon representing a pre-meal marker is a food icon and the food icon is an apple.
Brown teaches a device for children including food icons such as an apple.  (Refer to Col. 24, Lines 16-17)
It would have been obvious to one having ordinary skill in the art to provide the modified device of Cummings with food icons such as an apple in order to readily identify by children. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798